Eustis, J.

I dissent from the opinion of the majority of the court.
_ _ The disability of the plaintiff* a married woman, separated from bed and board from her husband, to institute this suit with0ut the authority of her husband or a court of justice, ** v * was pleaded specially by the defendant; and this court has come to the conclusion, that under the laws of France, the p]ace Gf domicil of the plaintiff, such an authority was requisite to enable her to bring that action, but that no such authority had been proved. In my opinion, the suit ought ^lave keen dismissed, and judgment entered as in case of non-suit. Had a judgment been rendered against her, she would not have been bound by it; and I consider it unjust to permit her to litigate her rights, without being bound by a decision which should be rendered adversely to them.